Citation Nr: 0626423	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  05-10 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from July 1947 to February 
1950, and from October 1950 to August 1951.  He died in 
October 2003.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2004 decision by the Columbia, South Carolina, 
Regional Office (RO).

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

The appellant has raised the issue of entitlement to 
dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318 (West 2002).  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for an anxiety reaction, evaluated as 70 
percent disabling; dorsolumbar osteoarthritis, evaluated as 
40 percent disabling; and dermatophytosis of the feet, 
evaluated as 10 percent disabling.  The veteran had also been 
granted entitlement to a total disability rating based on 
individual unemployability (TDIU), as well as Chapter 35 
benefits.  

2.  According to the Certificate of Death, the veteran died 
in October 2003, as a result of lung cancer, which was due 
to, or a consequence of, tobacco abuse.  

3.  A service-connected disorder was not the principal or 
contributory cause of the veteran's death.

4.  Lung cancer was not manifested during service or within 
one year of service separation.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; evidence 
of a nexus between service and death; and the effective date 
of any benefits.  The appellant must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, securing expert opinions.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the form of a 
February 2004 letter fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
benefit sought on appeal.  The failure to provide notice of 
the type of evidence necessary to establish an effective date 
for the benefit sought on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim for service connection, and any questions as to the 
appropriate effective date to be assigned are moot.  

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was accomplished as part of the February 2004 letter.  The 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Service and 
postservice medical records are available and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claim.  38 U.S.C.A. 
§ 5103A. 

The Board notes that VA has not obtained a medical opinion in 
this case addressing the etiology of the veteran's lung 
cancer, including whether the cancer is secondary to either 
of his periods of service.  As will be discussed in further 
detail below, however, the veteran's service medical records 
are negative for any reference to lung cancer or lung-related 
complaints, and there is no post-service evidence of any lung 
condition or lung cancer until decades after service.  In the 
absence of medical evidence suggestive of a lung disorder 
and/or lung cancer in service, or for more than four decades 
thereafter, referral of this case for a VA opinion as to 
whether any lung disorder or lung cancer originated in 
service or within one year thereof would in essence place the 
reviewing physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which links the veteran's lung cancer to his periods 
of service would necessarily be based solely on any 
uncorroborated assertions by the appellant regarding the 
veteran's medical history.  The United States Court of 
Appeals for Veterans Claims has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993).  In short, there is no suggestion, 
except by unsubstantiated allegation, that the veteran's lung 
cancer may be associated with an established event, injury or 
disease in service.  38 C.F.R. § 3.159(c)(4).  See Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  Accordingly, 
remanding the case to obtain a medical opinion regarding 
whether the veteran's fatal lung cancer is etiologically 
related to service is not warranted.

Similarly, the appellant informed VA of the veteran's receipt 
of private medical treatment at Beaufort Memorial Hospital.  
See VA Form 21-4142, received in March 2004.  A letter mailed 
to Beaufort Memorial Hospital was returned to VA later in 
June 2004 indicating that the veteran was, "[l]ast seen 
05/21/03."  No medical records accompanied the letter.  The 
appellant has not informed VA that these private medical 
records contain competent evidence to support a finding that 
a service-connected disability caused the veteran's death or 
played a substantial or material part in his death, or that 
lung cancer was disabling during service or compensably 
disabling within one year of service separation.  Further, 
there is otherwise no suggestion in the record that these 
private medical records are relevant to the instant appeal.  
Essentially, neither the appellant nor her representative 
have averred, and the record does not show, that these 
records are relevant to her claim of entitlement to service 
connection for the cause of the veteran's death.  Therefore, 
adjudication of her appeal may go forward without these 
records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  Hence, the Board 
consequently finds that remand of the case for the purpose of 
securing these records is not warranted.  

The appellant also supplied VA a VA Form 21-4142 which 
indicated that the veteran was treated at the VA Medical 
Center (VAMC) in "Breckville," Ohio from 1951 through 1995.  
Records dated in 1983 from the "Brecksville" unit of the 
VAMC medical facility show treatment, including inpatient, 
afforded the veteran for psychiatric problems.  As was the 
case with the above-mentioned private medical records, 
because the appellant has not informed VA that these records 
from the Brecksville VA medical facility would provide 
evidence to support her instant claim, remand in this matter 
to obtain these records is not warranted.  Of significant 
note, such development is not otherwise necessary in large 
part because lung cancer, the cause of the veteran's death, 
was not diagnosed until approximately 1995, more than 40 
years after he separated from service.  As there is no 
suggestion in the record that these private medical records 
are relevant to the instant appeal.

As is discussed below, the veteran died in October 2003, as a 
result of lung cancer, due to, or a consequence of, tobacco 
abuse.  While the appellant has not argued that in-service 
tobacco contributed the veteran's death, even if she had, the 
Board may not consider that theory of entitlement as her 
claim was not presented before June 1998, and 38 U.S.C.A. § 
1103 essentially bars entitlement to service connection for 
death on the basis that a disease or injury is attributable 
to in-service use of tobacco products.  38 C.F.R. § 3.300.  
This statute and regulation applies to this claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations. 

Service medical records, including January and October 1950 
photofluorographic examinations of the chest, are devoid of 
any lung-related problems or pathology.  

The report of a June 1954 VA examination makes no mention of 
any lung-related complaints or problems.

The report of an August 1974 VA special neuropsychiatric 
examination includes a history provided by the veteran of 
being hospitalized several times following his service 
separation for a lung condition.  This statement is not 
supported by the evidence of record.  The records from 1974 
on do show treatment for chronic obstructive pulmonary 
disease.

A private X-ray report dated in June 1980 shows that the 
veteran's lung fields were clear.  

A June 1986 VA abbreviated medical record shows that on 
examination the veteran's lungs were reported to be clear.  

An October 1994 VA outpatient treatment record includes a 
finding of questionable lung nodule in the left lower lung.  

The report of a January 1995 VA mental disorders examination 
includes a diagnosis of probable lung cancer.  

A March 1995 VA Medical Center discharge summary notes that 
the veteran reported having smoked.  He added that he quit 
smoking in January 1995.  A March 1995 CAT (computed axial 
tomography) scan showed a one centimeter left lung nodule, 
likely a benign lesion.  

An August 2002 VA mental disorders examination report 
includes a diagnosis of lung cancer.  

A July 2003 VA outpatient treatment report shows hat the 
veteran had lung cancer and that he was receiving hospice 
care.

A Certificate of Death, dated in October 2003 shows that the 
veteran died in October 2003, as a result of lung cancer, 
which was due to, or a consequence of, tobacco abuse.  

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  

In order to constitute the contributory cause of death it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  38 C.F.R. § 3.312(c)(2).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  In addition, 
malignant tumors will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A claim of entitlement to service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

At the time of his death, service connection was in effect 
for anxiety reaction, evaluated as 70 percent disabling; 
dorsolumbar osteoarthritis, evaluated as 40 percent 
disabling; and dermatophytosis of the feet, evaluated as 10 
percent disabling.  The veteran had also been granted 
entitlement to a total disability rating based on individual 
unemployability (TDIU), as well as entitlement to Chapter 35 
benefits.  

There is no competent medical evidence relating the veteran's 
death from lung cancer to any service connected disability.  
The veteran's service-connected disabilities are not shown by 
competent medical evidence to have contributed substantially 
or materially to cause his death, and they are not shown to 
have been of such severity that they resulted in debilitating 
effects and a general impairment of health to an extent that 
rendered him materially less capable of resisting the effects 
of other disease causing death.  Thus, the veteran's service-
connected disabilities were not the immediate or underlying 
cause of his death, and were not etiologically related to the 
cause of death.

Furthermore, the veteran's lung cancer was not manifest 
during service or to a compensably disabling degree within 
one year of separation.  As mentioned previously, the 
veteran's service medical records are completely devoid of 
any lung-related pathology.  The veteran was diagnosed as 
having lung cancer in 1995, i.e, decades after he was 
discharged from his second period of service, but there is no 
competent medical evidence establishing that the veteran's 
death from lung cancer was related to service or was 
compensably disabling within one year of his separation from 
active duty.

In sum, the evidence is against establishing that the cause 
of the veteran's death had its onset in-service, that lung 
cancer was manifest within one year of service separation, or 
that his death was otherwise related to service or a service 
connected disorder.  Accordingly, lung cancer was not 
incurred in or aggravated by service, and lung cancer may not 
be presumed to have been so incurred in service.  The 
veteran's service-connected disabilities did not contribute 
substantially or materially to cause his death and they were 
not of such severity that they resulted in debilitating 
effects and a general impairment of health to an extent that 
rendered him materially less capable of resisting the effects 
of other disease causing death.  The appellant's assertions 
are unsupported by competent evidence and do not serve as a 
basis to allow the claim.

Hence, the preponderance of the evidence is against the claim 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

The benefit sought on appeal is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


